COMMON SECURITIES SUBSCRIPTION AGREEMENT

            COMMON SECURITIES SUBSCRIPTION AGREEMENT, dated as of December 22,
2004 (this "Agreement"), between NBN Capital Trust IV, a statutory trust created
under the laws of the State of Delaware (the "Trust"), and Northeast Bancorp, a
bank holding company incorporated in the State of Maine (the "Buyer"), relating
to the Trust's common securities (liquidation amount of $1,000 per security)
representing undivided beneficial interests in the assets of the Trust (the
"Common Securities"). Capitalized terms used herein and not otherwise defined
herein have the respective meanings ascribed thereto in the Capital Securities
Subscription Agreement (as defined below).

            WHEREAS, the Trust and Greenwich Capital Financial Products, Inc.
have entered into a Capital Securities Subscription Agreement, dated December
17, 2004 (the "Capital Securities Subscription Agreement"), in connection with
the issuance and sale of capital securities (liquidation amount of $1,000 per
security) (the "Capital Securities") by the Trust; and

            WHEREAS, the Buyer, as sponsor of the Trust, desires to purchase
from the Trust, and the Trust desires to sell to the Buyer, all of the Common
Securities.

            NOW, THEREFORE, in consideration of the foregoing premises and the
conditions and agreements hereinafter set forth, the parties hereto agree as
follows:

            1.     The Buyer hereby subscribes for and offers to purchase from
the Trust, and the Trust hereby accepts such offer and agrees to issue and sell
to the Buyer, contemporaneously on December 22, 2004, 310 Common Securities with
an aggregate liquidation amount with respect to the assets of the Trust of THREE
HUNDRED TEN THOUSAND Dollars ($310,000) in consideration of the payment on or
before the date hereof of THREE HUNDRED TEN THOUSAND Dollars ($310,000) in
immediately available funds.

            2.     The Trust represents and warrants that, upon execution and
delivery of the Common Securities to the Buyer, the Common Securities will be
duly authorized, validly issued, fully paid and nonassessable and entitled to
the benefits and subject to the terms of the Amended and Restated Declaration of
Trust, dated as of December 22, 2004, among the Buyer, as sponsor, Wilmington
Trust Company, as Institutional Trustee, Wilmington Trust Company, as Delaware
Trustee, and James D. Delamater, Philip C. Jackson and Robert S. Johnson, as
Administrators, and the holders from time to time of undivided beneficial
interests in the Trust.

            3.     This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to conflict
of law principles of said State other than Section 5-1401 of the New York
General Obligations Law.

          4.     This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same instrument.

-2-

 

            IN WITNESS WHEREOF, the parties hereto have caused this Common
Securities Subscription Agreement to be duly executed as of the date first
written above.

NBN Capital Trust IV

By: ______________________________
James D. Delamater
Administrator

By: ______________________________
Philip C. Jackson
Administrator

By: ______________________________
Robert S. Johnson
Administrator

Northeast Bancorp

By: _____________________________
Name:
Title:

 